DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The applicant’s submission filed 10/24/2022 have been entered. The claims 1, 4, 6, 8, 9, 19 and 20 have been amended. The claim 10 has been cancelled. The claims 1-9 and 11-20 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 10/24/2022 with respect to the claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann) and Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li). 

Re Claim 1:  
Saunders implicitly teaches a method comprising: 
at a device having a processor: 
acquiring sensor data during movement of the device in a physical environment comprising an object and a background, the sensor data comprising images of the physical environment acquired via a camera on the device (
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. 
Saunders teaches in Paragraph 0024 capturing a plurality of two-dimensional images of said object in succession; said plurality of images being captured from different orientations…determining the relative change in position of said plurality of images by comparing two subsequent images and at Paragraph 0044 that capture an image using an image capture device); 
identifying a subset of data corresponding to the object, wherein the data is based on the sensor data and identifying the subset of the data comprises distinguishing the subset of the data corresponding to the object from other data of the data corresponding to the background (Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. 
Saunders teaches at Paragraph 0056-0057 that different elements of the image being recorded change between the two images such as the position of the cup handle, and the corner of the table on which the cup sits while the table in the foreground of the images change very little….the red, green and blue values for each pixel from each of the two images are then compared by subtraction at each position and at Paragraph 0060 that image acquisition and feature isolation may be determined at a same time and at Paragraph 0061 that different features of the image have been identified);  
tracking positions of the device during acquisition of the images based on the identifying the subset of data corresponding to the object, wherein the positions of the device are tracked with respect to the object-based coordinate system (
Saunders teaches at Paragraph 0062 that an object being scanned may be defined as being at the origin of an arbitrary grid system. A vector describing a relative position of the camera within the mobile device with respect to the object being scanned is the physical distance between two successive images recorded by the camera and the angle between these two images. The coordinate system includes the object of interest at its origin); 
generating, based on the world-based coordinate system, a three-dimensional (3D) model of the object based on the images and positions of the device during acquisition of the images (
Saunders teaches at Paragraph 0116 that a 3D model of the object of interest 104 is generated utilizing 3D points of the various features, such points may be supplied to a shader to render the 3D model)
Li explicitly teaches a method comprising: 
at a device having a processor: 
acquiring sensor data during movement of the device in a physical environment comprising an object and a background, the sensor data comprising images of the physical environment acquired via a camera on the device (
Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system. 
Li teaches in Paragraph 0034 that during the photographing of the target object, 360-degree photography with the camera spanning a full circle when photographing is performed at the target object…a 3D reference coordinate system is created based on the planar marker information photographed in the first several frames in the video and the camera poses in the images are also determined based on the 3D reference coordinate system); 
identifying a subset of data corresponding to the object, wherein the data is based on the sensor data and identifying the subset of the data comprises distinguishing the subset of the data corresponding to the object from other data of the data corresponding to the background (Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system. 
Li teaches at Paragraph 0044 that the camera poses are recognized based on feature points in the entire photographing environment to automatically annotate the target object instead of recognizing feature points of the target object to track the target object….the target object is automatically annotated despite the fact that the target object is solidly-colored and at Paragraph 0046 that the adjacent images share one or more the same environmental feature points and at Paragraph 0047 applying machine learning techniques to learn the features of the target object and subsequently recognizing the target object and at Paragraph 0060 that the annotation effect finally achieved is to mark a rectangular box delineating the target object in each image of the image training sample and at Paragraph 0063 that the adjacent images share one or more same environmental feature points);  
tracking positions of the device during acquisition of the images based on the identifying the subset of data corresponding to the object, wherein the positions of the device are tracked with respect to the object-based coordinate system (
Li teaches in Paragraph 0034 that during the photographing of the target object, 360-degree photography with the camera spanning a full circle when photographing is performed at the target object…a 3D reference coordinate system is created based on the planar marker information photographed in the first several frames in the video and the camera poses in the images are also determined based on the 3D reference coordinate system. 
Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system); 
generating, based on the object-based coordinate system, a three-dimensional (3D) model of the object based on the images and positions of the device during acquisition of the images (
Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system. 
Li teaches at Paragraph 0037 that a 3D model is initialized based on the 3D reference coordinate system and at Paragraph 0039 that 3D space model accurately encloses the target object and at Paragraph 0104 mapping the 3D space model to image planes of each image based on the position information of the target object in the 3D reference coordinate system and respective camera pose information determined based on environmental feature points in each image)
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system (the reference coordinate system) of Li into Sauder’s coordinate system with its origin centered around the object of interest to have calculated determined the pose of the device camera and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system where the image acquisition device is rotated around the object to conduct the image acquisition of the target object. 
Saunders and Li do not explicitly teach the claim limitation of determining an object-based coordinate system associated with the identified subset of data corresponding to the object relative to the physical environment, wherein the object-based coordinate system is defined based on a position and an orientation of the object. 
However, Jeong/Wiedemann teaches the claim limitation of determining an object-based coordinate system associated with the identified subset of data corresponding to the object relative to the physical environment, wherein the object-based coordinate system is defined based on a position and an orientation of the object (
Wiedemann teaches providing the range of poses of the camera in a fixed object coordinate system by transforming the 3D object representation into a reference object coordinate system…providing camera position…in the reference object coordinate system…providing the camera orientation by providing an interval for a camera roll angle…providing the range of poses of the camera in the fixed object coordinate system. 
Wiedemann teaches at Paragraph 0063 that the orientation of the object coordinate system can be changed by the user in order to specify a reference orientation of the object and at Paragraph 0064 that a 3D model is trained based on a 3D representation of the object…different views of the object are generated within the user-specified pose bounds and at Paragraph 0011 that the number of views is reduced by creating the views such that the camera is always directed to the center of the 3D objects and at Paragraph 0018 that neighboring views are successively merged by using appropriate similarity measures until the sampling is found to be optimal for the original image resolution and at Paragraph 0068 that the over-sampling is done by computing camera positions within the user-specified pose range that are equally distributed in 3D space.
Jeong shows at FIG. 5 that the object-coordinate system is associated with the feature points of the object in the Image2. 
Jeong teaches at Paragraph 0057 that the terminal 100 may generate about tens to hundreds of pieces of 3D model data for one target object and provide the same to the server 200 and at Paragraph 0059 that the AR terminal may render a 3D image of a virtual object having a same pose as the target object based on the relative pose data of the target object….The rendering model may include a plurality of pieces of base data for rendering a plurality of virtual objects and at Paragraph 0104 that the second image image2 may be determined as the user selects an image captured in a pre-set direction form among images of the target object and at Paragraph 0106 the pose data of the target object may be a matrix for converting coordinate values on the object coordinate system onto the world coordinate system at Paragraph 0089 and Paragraph 0129 that the pose data management unit 112 may detect how feature points in the first image Image1 and feature points in the second image Image2 have changed with each other and estimate a direction and magnitude of the translational motion of the camera…based on the detection. The feature points of the first image Image1 or the feature points of the second image Image2 constitutes a subset of data corresponding to the object. 
Jeong teaches at FIG. 5 and Paragraph 0041-0050 and Paragraph 0136-0158 that the object coordinate system is a coordinate system determined by the target object (associated with the 3D model data including an image of a target object) and a direction selected by the user, wherein the target object is positioned in an origin of the object coordinate system and x, y and z axes of the object coordinate system are defined by a direction defined by the user with respect to the target object….in the object coordinate system, a +z direction may be defined as a direction facing front from a center of the target object…A +x direction may be defined as a direction facing left from the center of the target object and a +y direction may be defined as a direction facing top from the center of the target object. 
Jeong teaches at Paragraph 0136 that the pose data of the target object may be a matrix for converting coordinate values on the object coordinate system defined based on the target object onto the world coordinate system and at Paragraph 0137 that when the camera 160 photographed the front of the target object at the second time point, the pose data generating unit 115 may calculate the pose data of the target object by moving the second pose data of the camera by the distance d in a -z axis direction and at Paragraph 0140 that the first pose matrix may be obtained by representing a first object coordinate system on the world coordinate system and at Paragraph 0141 that the second pose matrix may be obtained by representing a second object coordinate system on the world coordinate system and at Paragraph 0142 that the pose data generating unit 115 may generate the pose data of the target object…The pose data may be obtained by representing the object coordinate system on the world coordinate system); 
tracking positions of the device during acquisition of the images based on the identifying the subset of data corresponding to the object, wherein the positions of the device are tracked with respect to the object-based coordinate system (
Wiedemann teaches providing the range of poses of the camera in a fixed object coordinate system by transforming the 3D object representation into a reference object coordinate system…providing camera position…in the reference object coordinate system…providing the camera orientation by providing an interval for a camera roll angle…providing the range of poses of the camera in the fixed object coordinate system. 
Wiedemann teaches at Paragraph 0063 that the orientation of the object coordinate system can be changed by the user in order to specify a reference orientation of the object and at Paragraph 0064 that a 3D model is trained based on a 3D representation of the object…different views of the object are generated within the user-specified pose bounds and at Paragraph 0011 that the number of views is reduced by creating the views such that the camera is always directed to the center of the 3D objects and at Paragraph 0018 that neighboring views are successively merged by using appropriate similarity measures until the sampling is found to be optimal for the original image resolution and at Paragraph 0068 that the over-sampling is done by computing camera positions within the user-specified pose range that are equally distributed in 3D space.
Jeong teaches at Paragraph 0142-0144 that the pose data of the target object may be obtained by representing the object coordinate system on the world coordinate system…The second pose matrix may be rotated in the yaw angle such that the z axis of the object coordinate system faces a front direction of the target object….the second pose data of the camera 160 may be related to the direction of Earth’s gravity…the angle information generating unit 114 may extract the pitch angle and roll angle from the second pose data of the camera 160 and the processor 110 may estimate the second relative pose data of the target object based on the second pose data of the camera 160 and the pose data of the target object); 
generating, based on the object-based coordinate system, a three-dimensional (3D) model of the object based on the images and positions of the device during acquisition of the images (Wiedemann teaches at Paragraph 0063 that the orientation of the object coordinate system can be changed by the user in order to specify a reference orientation of the object and at Paragraph 0064 that a 3D model is trained based on a 3D representation of the object…different views of the object are generated within the user-specified pose bounds and at Paragraph 0011 that the number of views is reduced by creating the views such that the camera is always directed to the center of the 3D objects and at Paragraph 0018 that neighboring views are successively merged by using appropriate similarity measures until the sampling is found to be optimal for the original image resolution and at Paragraph 0068 that the over-sampling is done by computing camera positions within the user-specified pose range that are equally distributed in 3D space.
Jeong teaches at Paragraph 0157-0158 that the terminal 100 is able to generate relative pose information of the target object…for training a learning model from an image of the target object and relative pose data of target object and at Paragraph 0158 that the 3D model data may be generated by extracting a captured image and the relative pose information of the target object with respect to the camera 160 while photographing the target object and at Paragraph 0043 that the 3D AR display apparatus or system generates an augmented image in which a 3D image of a virtual object rendered to have a same pose as the target object is augmented on the image of the target object). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Sauders and Li’s object coordinate system to define the object coordinate system based on the position and orientation of the object as disclosed in Jeong to have provided a 3D model data generated by extracting a captured image the relative pose information of the target object (Jeong Paragraph 0158). One of the ordinary skill in the art would have been motivated to have defined the x-y-z axis of the object coordinate system based on the orientation of the object. 
Re Claim 19: 
The claim is in parallel with the claim 1 in the form of an apparatus claim. The claim 19 is subject to the same rationale of rejection as the claim 1. 
The claim 19 recites a device comprising: a non-transitory computer-readable storage medium; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the device to perform operations [of the claim 1]. 
However, Li further teaches the claim limitation of a device comprising: a non-transitory computer-readable storage medium; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the device to perform operations [of the claim 1] (
Li teaches at Paragraph 0113 that the embodiments of the disclosure can be implemented by software and a necessary hardware platform…The computer software product may be stored in a storage medium such as a ROM/RAM….and at Paragraph 0014 that a computer system comprising: one or more processors and a memory coupled with the one or more processors, wherein the memory is configured to store program instructions, when read and executed by the one or more processors, instructing the computer system to perform the operations of the method). 

Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a computer product claim. The claim 20 is subject to the same rationale of rejection as the claim 1. 
The claim 20 further recites a non-transitory computer-readable storage medium, storing computer- executable program instructions on a computer to perform operations [of the method of the claim 1]. 
 However, Li further teaches the claim limitation a non-transitory computer-readable storage medium, storing computer- executable program instructions on a computer to perform operations [of the method of the claim 1] (Li teaches at Paragraph 0113 that the embodiments of the disclosure can be implemented by software and a necessary hardware platform…The computer software product may be stored in a storage medium such as a ROM/RAM….and at Paragraph 0014 that a computer system comprising: one or more processors and a memory coupled with the one or more processors, wherein the memory is configured to store program instructions, when read and executed by the one or more processors, instructing the computer system to perform the operations of the method). 



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that acquiring the sensor data during the movement of the device comprises acquiring images from different perspectives of the object as the device is moved around the object. 
Sauders and Li at least suggest the claim limitation that acquiring the sensor data during the movement of the device comprises acquiring images from different perspectives of the object as the device is moved around the object (
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. Saunders teaches in Paragraph 0024 capturing a plurality of two-dimensional images of said object in succession; said plurality of images being captured from different orientations. 
Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system). 
Kaino further teaches the claim limitation that acquiring the sensor data during the movement of the device comprises acquiring images from different perspectives of the object as the device is moved around the object (
Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point and at Paragraph 0061 that a plurality of pieces of observation information are generally used after having been subjected to averaging….by averaging spatial positional shifts, a model becomes less sharp at an edge portion such as an object boundary and at Paragraph 0100-0102 that the user performs observation while directing the terminal apparatus 200 toward an unobserved region of a real space…the system 1 generates a 3D model by estimating a position and an attitude of the terminal apparatus 200 and a relationship between the terminal apparatus 200 and a surround real object…The information processing apparatus 100 accumulates the acquired 3D model into a 3D model DB and the accumulation is performed in a case where an unobserved region of a real space is newly observed by the terminal apparatus and at Paragraph 0062 by integrating respective observation information pieces obtainable in a case where observation devices are at positions 27A- to 27H, it is possible to model the flat surface 26 and at Paragraph 0132 that prompting the user to perform additional observation for making a generation 3D model more detailed….the system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system to have calculated and determined the pose of the target object and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the device comprises a user interface, and wherein the method further comprises, during the movement of the device, displaying the acquired images of the physical environment including the object within the user interface.
Sauders and Li at least suggest the claim limitation that the device comprises a user interface, and wherein the method further comprises, during the movement of the device, displaying the acquired images of the physical environment including the object within the user interface (
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. Saunders teaches in Paragraph 0024 capturing a plurality of two-dimensional images of said object in succession; said plurality of images being captured from different orientations. 
Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system). 
Kaino further teaches the claim limitation that the device comprises a user interface, and wherein the method further comprises, during the movement of the device, displaying the acquired images of the physical environment including the object within the user interface (Kaino teaches at Paragraph 0135 that a UI 351 is a UI illustrating a live-view image of a real space…By such a UI, the user can recognize a region for which allocation is not sufficient and can perform additional observation and such a UI can be said to be a UI prompting the user to perform additional observation and at Paragraph 0138 that the system 1 acquires input information and generates a generation 3D model by sequentially generating and accumulating 3D models…and updates the generation 3D model and at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system to have calculated and determined the pose of the target object and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying the subset of data corresponding to the object comprises generating a preliminary object model based on depth information from the images of the physical environment, the preliminary object model including 3D keypoints corresponding to the object.
Sauders and Li at least suggest the claim limitation that identifying the subset of data corresponding to the object comprises generating a preliminary object model based on depth information from the images of the physical environment, the preliminary object model including 3D keypoints corresponding to the object (
Saunders teaches at Paragraph 0116 that a 3D model of the object of interest 104 is generated utilizing 3D points of the various features, such points may be supplied to a shader to render the 3D model. 
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. Saunders teaches in Paragraph 0024 capturing a plurality of two-dimensional images of said object in succession; said plurality of images being captured from different orientations. 
Li teaches at Paragraph 0037 that a 3D model is initialized based on the 3D reference coordinate system and at Paragraph 0039 that 3D space model accurately encloses the target object and at Paragraph 0104 mapping the 3D space model to image planes of each image based on the position information of the target object in the 3D reference coordinate system and respective camera pose information determined based on environmental feature points in each image. Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system). 
Kaino further teaches the claim limitation that identifying the subset of data corresponding to the object comprises generating a preliminary object model based on depth information from the images of the physical environment, the preliminary object model including 3D keypoints corresponding to the object (Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system to have calculated and determined the pose of the target object and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the preliminary object model is a 3D bounding box, wherein generating a 3D bounding box comprises: obtaining a 3D representation of the physical environment that was generated based on the depth information; determining a ground plane corresponding to the object in the physical environment based on the 3D representation; and generating the 3D bounding box corresponding to the object in the physical environment based on the ground plane and the 3D representation.
Sauders and Li at least suggest the claim limitation that the preliminary object model is a 3D bounding box, wherein generating a 3D bounding box comprises: obtaining a 3D representation of the physical environment that was generated based on the depth information; determining a ground plane corresponding to the object in the physical environment based on the 3D representation; and generating the 3D bounding box corresponding to the object in the physical environment based on the ground plane and the 3D representation (
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. 
Saunders teaches at Paragraph 0116 that a 3D model of the object of interest 104 is generated utilizing 3D points of the various features, such points may be supplied to a shader to render the 3D model. 
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. Saunders teaches in Paragraph 0024 capturing a plurality of two-dimensional images of said object in succession; said plurality of images being captured from different orientations. 
Li teaches at Paragraph 0037 that a 3D model is initialized based on the 3D reference coordinate system and at Paragraph 0039 that 3D space model accurately encloses the target object and at Paragraph 0104 mapping the 3D space model to image planes of each image based on the position information of the target object in the 3D reference coordinate system and respective camera pose information determined based on environmental feature points in each image. Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system). 
Kaino further teaches the claim limitation that the preliminary object model is a 3D bounding box, wherein generating a 3D bounding box comprises: obtaining a 3D representation of the physical environment that was generated based on the depth information; determining a ground plane corresponding to the object in the physical environment based on the 3D representation; and generating the 3D bounding box corresponding to the object in the physical environment based on the ground plane and the 3D representation (Kaino teaches at Paragraph 0217 the definite shaped model includes…information indicating a grounding surface and at FIGS. 17-19 and Paragraph 0136 that generating the cuboid virtual object 344A….the cuboid virtual object 362A is converted into a grass virtual object 364A and at Paragraph 0143 that a data creator pre-registers in a definite shaped model DB definite shaped models such as a floor surface, a wall surface, a sofa, a chair, a desk as real objects….the data creator performs such adjustment that 3D models corresponding to walls, a sofa, a chair and a desk are left and 3D models corresponding to clothes, books and goods that had been placed on the sofa are deleted and at Paragraph 0151 that the application may set as a dangerous region, all definite shaped models other than a flat surface allocated to a floor surface. 
Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system to have calculated and determined the pose of the target object and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that identifying the subset of data corresponding to the object further comprises adjusting the preliminary object model based on the 3D keypoints corresponding to the object.
Sauders and Li at least suggest the claim limitation that identifying the subset of data corresponding to the object further comprises adjusting the preliminary object model based on the 3D keypoints corresponding to the object (
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. 
Saunders teaches at Paragraph 0116 that a 3D model of the object of interest 104 is generated utilizing 3D points of the various features, such points may be supplied to a shader to render the 3D model. 
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. Saunders teaches in Paragraph 0024 capturing a plurality of two-dimensional images of said object in succession; said plurality of images being captured from different orientations. 
Li teaches at Paragraph 0037 that a 3D model is initialized based on the 3D reference coordinate system and at Paragraph 0039 that 3D space model accurately encloses the target object and at Paragraph 0104 mapping the 3D space model to image planes of each image based on the position information of the target object in the 3D reference coordinate system and respective camera pose information determined based on environmental feature points in each image. Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system). 
Kaino further teaches the claim limitation that identifying the subset of data corresponding to the object further comprises adjusting the preliminary object model based on the 3D keypoints corresponding to the object (Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system to have calculated and determined the pose of the target object and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that adjusting the preliminary object model is based on a 3D bounding box constraint used to remove background information included in the 3D bounding box to generate an updated 3D bounding box.
Sauders and Li at least suggest the claim limitation that adjusting the preliminary object model is based on a 3D bounding box constraint used to remove background information included in the 3D bounding box to generate an updated 3D bounding box (
Li teaches at Paragraph 0037 that a 3D model is initialized based on the 3D reference coordinate system and at Paragraph 0039 that 3D space model accurately encloses the target object and at Paragraph 0104 mapping the 3D space model to image planes of each image based on the position information of the target object in the 3D reference coordinate system and respective camera pose information determined based on environmental feature points in each image. Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system. 
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. 
Saunders teaches at Paragraph 0116 that a 3D model of the object of interest 104 is generated utilizing 3D points of the various features, such points may be supplied to a shader to render the 3D model. 
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. Saunders teaches in Paragraph 0024 capturing a plurality of two-dimensional images of said object in succession; said plurality of images being captured from different orientations). 
Kaino further teaches the claim limitation that adjusting the preliminary object model is based on a 3D bounding box constraint used to remove background information included in the 3D bounding box to generate an updated 3D bounding box (Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error. 
Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system to have calculated and determined the pose of the target object and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the depth information includes a sparse 3D point cloud, wherein identifying the subset of data corresponding to the object further comprises densification of the sparse 3D point cloud based on the 3D keypoints corresponding to the object.
Sauders and Li at least suggest the claim limitation that the depth information includes a sparse 3D point cloud, wherein identifying the subset of data corresponding to the object further comprises densification of the sparse 3D point cloud based on the 3D keypoints corresponding to the object (
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. 
Saunders teaches at Paragraph 0116 that a 3D model of the object of interest 104 is generated utilizing 3D points of the various features, such points may be supplied to a shader to render the 3D model. 
Saunders teaches in Paragraph 0104 that the user then moves the phone in such a way to record the object or objects of interest from many different angles….the software is also better able to distinguish the object or objects of interest from the background through the use of a greater number of images acquired at different angles by way of an analysis of variance. Saunders teaches in Paragraph 0024 capturing a plurality of two-dimensional images of said object in succession; said plurality of images being captured from different orientations. 
Li teaches at Paragraph 0037 that a 3D model is initialized based on the 3D reference coordinate system and at Paragraph 0039 that 3D space model accurately encloses the target object and at Paragraph 0104 mapping the 3D space model to image planes of each image based on the position information of the target object in the 3D reference coordinate system and respective camera pose information determined based on environmental feature points in each image. Li teaches at Paragraph 0041 that the image acquisition of a target object is performed in a manner that the target object is stationary and an image acquisition device is rotated around the target object in a circle to conduct the image acquisition of the target object. The target object is stationary relative to the 3D reference coordinate system). 
Kaino further teaches the claim limitation that identifying the subset of data corresponding to the object further comprises adjusting the preliminary object model based on the 3D keypoints corresponding to the object (Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system to have calculated and determined the pose of the target object and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) and Cherukuri US-PGPUB No. 2020/0242835 (hereinafter Cherukuri). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying the subset of data corresponding to the object further comprises keypoint interpolation based on 3D keypoints corresponding to the object, wherein keypoint interpolation comprises exclusion of 3D keypoints that are within a proximity range of depth edges of the object.
Kaino and Cherukuri further teach the claim limitation that identifying the subset of data corresponding to the object further comprises keypoint interpolation based on 3D keypoints corresponding to the object, wherein keypoint interpolation comprises exclusion of 3D keypoints that are within a proximity range of depth edges of the object (
Kaino and Cherukuri teaches that the key-points can be added or deleted from the point cloud and thus teaches the claim limitation of key-point interpolation/densification within the meaning of applicant’s specification. 
Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error. 
Cherukuri teaches at Paragraph 0044 that during construction of the sparse point cloud new points are successively added for each observation of a given point of view and at Paragraph 0045 the list of extracted features along with the sparse point cloud to build a dense point cloud and the computing device 106 converts the dense point cloud into a converted 3D model consisting of a mesh of triangles. The triangles constituting the 3D model are triangulated from a concave hull computing on the dense point cloud. 
Cherukuri teaches at Paragraph 0042 that the point cloud building component 122 is configured to extract 3D points triangulated out of the key frames ORB features and add them to the sparse point cloud and detecting and removing invalid cloud points, detecting and removing invalid key frames and optimizing the point cloud with local bundle adjustment). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the object coordinate system to have calculated and determined the pose of the target object and based on which the 3D model of the target object can be formed. One of the ordinary skill in the art would have been motivated to have generated a 3D model based on the object coordinate system. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Holzer ‘424 et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer ‘424); Shakib et al. US-PGPUB No. 2018/0144547 (hereinafter Shakib) and Zhou et al. US-PGPUB No. 2021/0158009 (hereinafter Zhou). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the device comprises a user interface, wherein tracking positions of the device during acquisition of the images comprises displaying guiding indicators on the user interface to guide moving the device to a new position to acquire additional images of the object at the new position, wherein the guiding indicators guide moving the device to the new position and a new orientation, wherein the guiding indicators are positioned in 3D space in a live camera view of the device.
However, Holzer ‘424 implicitly teaches the claim limitation that the device comprises a user interface, wherein tracking positions of the device during acquisition of the images comprises displaying guiding indicators on the user interface to guide moving the device to a new position to acquire additional images of the object at the new position (Holzer ‘424 teaches at Paragraph 0077 that a user may be presented with a graphical guide to assist the user in capturing an additional image from a target perspective), wherein the guiding indicators guide moving the device to the new position and a new orientation, wherein the guiding indicators are positioned in 3D space in a live camera view of the device (Holzer ‘424 teaches at Paragraph 0077 that a user may be presented with a graphical guide to assist the user in capturing an additional image from a target perspective and at Paragraph 0087 that a 3D reconstruction of the vehicle may be computed and fitted to an existing 3D CAD model of the vehicle in order to identify the single components).  
Shakib implicitly teaches the claim limitation that the device comprises a user interface, wherein tracking positions of the device during acquisition of the images comprises displaying guiding indicators on the user interface to guide moving the device to a new position to acquire additional images of the object at the new position (Shakib teaches at Paragraph 0029 that the user can walk around the perimeter of the room and capture different perspectives of the room from different points along the perimeter and at Paragraph 0030 that the trace lines 302 correspond to the path of the mobile device camera as it was moved by a user around the real world environment depicted in the 3D model 300 and at Paragraph 0031 that the system can present a user with interface including 3D model 200 and allow the user to essentially walk through and/or orbit around the room to view the room from different perspectives and to view specific objects in the room…the system can provide a representation of the 3D model from a first perspective and can receive input requesting movement of the virtual camera relative to the 3D model…the user can provide gesture input directing the virtual camera to move left, move right, move up, move down, or orbit/rotate horizontally around a vertical axis at a specific anchor point or orbit/rotate vertically around a horizontal axis at a specific anchor point ), wherein the guiding indicators guide moving the device to the new position and a new orientation, wherein the guiding indicators are positioned in 3D space in a live camera view of the device (Shakib teaches at Paragraph 0029 that the user can walk around the perimeter of the room and capture different perspectives of the room from different points along the perimeter and at Paragraph 0030 that the trace lines 302 correspond to the path of the mobile device camera as it was moved by a user around the real world environment depicted in the 3D model 300 and at Paragraph 0031 that the system can present a user with interface including 3D model 200 and allow the user to essentially walk through and/or orbit around the room to view the room from different perspectives and to view specific objects in the room…the system can provide a representation of the 3D model from a first perspective and can receive input requesting movement of the virtual camera relative to the 3D model…the user can provide gesture input directing the virtual camera to move left, move right, move up, move down, or orbit/rotate horizontally around a vertical axis at a specific anchor point or orbit/rotate vertically around a horizontal axis at a specific anchor point). 

However, Zhou explicitly teaches the claim limitation that the device comprises a user interface, wherein tracking positions of the device during acquisition of the images comprises displaying guiding indicators on the user interface to guide moving the device to a new position to acquire additional images of the object at the new position, wherein the guiding indicators guide moving the device to the new position and a new orientation, wherein the guiding indicators are positioned in 3D space in a live camera view of the device (Zhou teaches at Paragraph 0011-0012 based on the sparse point cloud and the UAV flight trajectory, predict the completeness of the scene collection information and judge the details (density) of the building to obtain the confidence map of scene coverage and the details in need of close-up shots and optimize the flight path in real time…obtain the high-resolution images with more than 19 million pixels and at Paragraph 0019 extract SIFT feature to determine the area of the building in the current shot and at Paragraph 0025 for the remaining uncovered area, calculate the points to be added to the path and the orientation of the onboard camera lens, optimize the UAV flight path in real time and enable the UAV to complete the scene collection information in real time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Zhou and/or Shakib to have modified the aggregation of feature points of Holzer ‘424 to have aggregated the feature points collected from the different observation points of view of the camera using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that when the object moves within a field of view of the camera of the device, the guiding indicators are moved with respect to the object based on an adjusted coordinate system defined based on an adjusted position and an adjusted orientation of the object, wherein the adjusted position and the adjusted orientation of the object are based on the movement of the object.
However, Holzer ‘424 teaches the claim limitation that when the object moves within a field of view of the camera of the device, the guiding indicators are moved with respect to the object based on an adjusted coordinate system defined based on an adjusted position and an adjusted orientation of the object, wherein the adjusted position and the adjusted orientation of the object are based on the movement of the object (Holzer ‘424 teaches at Paragraph 0051 that a user may be guided to collect multi-view data and at Paragraph 0077 that a user may be presented with a graphical guide to assist the user in capturing an additional image from a target perspective and at Paragraph 0087 that a 3D reconstruction of the vehicle may be computed and fitted to an existing 3D CAD model of the vehicle in order to identify the single components and at Paragraph 0144-0145 that recording guidance for capturing an image for damage analysis is provided…the recording guidance may guide a user to position a camera to one or more specific positions and at Paragraph 0238 that a virtual guide can be inserted into live image data from a mobile and at Paragraph 0262 that the plurality of images can include images with different temporal information…the plurality of images can represent moving objects…the images may include an object of interest moving through scenery, such as a vehicle traveling along a road or a plane traveling through the sky and at Paragraph 0278 that the camera is moved in a convex motion 2910 and the convex motion 2910 can orbit around the object. It is noted that the object is moving, the convex motion 2910 orbiting around the object is also moving and at Paragraph 0338-0341 that the track can include indicators that provide feedback to a user while images associated with a MVIDMR are being recorded and the live image data is augmented with a path 3422…the cross hairs can move and remain on the object as the object 3500a moves in the image data). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino); Holzer ‘424 et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer ‘424) and Cherukuri US-PGPUB No. 2020/0242835 (hereinafter Cherukuri). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that tracking the positions of the device comprises adjusting the images of the physical environment using: 
a two-dimensional (2D) mask to remove background image pixels of the images, wherein the 2D mask is determined based on the coordinate system of the object; or a 3D bounding box constraint to remove background image pixels of the images, wherein the 3D bounding box constraint is determined based on the coordinate system of the object.
Holzer ‘424/Kaino implicitly teaches the claim limitation that tracking the positions of the device comprises adjusting the images of the physical environment using: 
a two-dimensional (2D) mask to remove background image pixels of the images, wherein the 2D mask is determined based on the coordinate system of the object (Holzer ‘424 teaches at Paragraph 0174 that a determination is made at 910 as to whether the pixel intersects with the object 3D mesh. If the pixel does not intersection with the object 3D mesh, then at 912 the pixel is set as belonging to the background and at Paragraph 0175 that the machine learning algorithm may identify 2D locations of each pixel in the top-down image and at Paragraph 0183 that a pixel may be ignored rather than setting it as a background pixel at 912); or a 3D bounding box constraint to remove background image pixels of the images, wherein the 3D bounding box constraint is determined based on the coordinate system of the object (Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error). 
However, Cherukuri teaches the claim limitation that tracking the positions of the device comprises adjusting the images of the physical environment using: 
a two-dimensional (2D) mask to remove background image pixels of the images (Cherukuri teaches at Paragraph 0042 that the point cloud building component 122 is configured to extract 3D points triangulated out of the key frames ORB features and add them to the sparse point cloud and detecting and removing invalid cloud points, detecting and removing invalid key frames and optimizing the point cloud with local bundle adjustment), wherein the 2D mask is determined based on the coordinate system of the object; or a 3D bounding box constraint to remove background image pixels of the images (Cherukuri teaches at Paragraph 0042 that the point cloud building component 122 is configured to extract 3D points triangulated out of the key frames ORB features and add them to the sparse point cloud and detecting and removing invalid cloud points, detecting and removing invalid key frames and optimizing the point cloud with local bundle adjustment), wherein the 3D bounding box constraint is determined based on the coordinate system of the object (Cherukuri teaches at Paragraph 0044 that during construction of the sparse point cloud new points are successively added for each observation of a given point of view and at Paragraph 0045 the list of extracted features along with the sparse point cloud to build a dense point cloud and the computing device 106 converts the dense point cloud into a converted 3D model consisting of a mesh of triangles. The triangles constituting the 3D model are triangulated from a concave hull computing on the dense point cloud. 
Cherukuri teaches at Paragraph 0042 that the point cloud building component 122 is configured to extract 3D points triangulated out of the key frames ORB features and add them to the sparse point cloud and detecting and removing invalid cloud points, detecting and removing invalid key frames and optimizing the point cloud with local bundle adjustment). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Cherukuri to have modified the aggregation of feature points of Kaino and Holzer ‘424 to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); 
Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino); 
Smolic et al. US-PGPUB No. 2020/0320727 (hereinafter Smolic) and Zhou et al. US-PGPUB No. 2021/0158009 (hereinafter Zhou). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the sensor data comprises depth information that includes a sparse 3D point cloud for each image, wherein tracking the positions of the device comprises adjusting the images of the physical environment based on a densification of the sparse 3D point clouds based on 3D keypoints corresponding to the object.
With the exception of a densification (algorithm) of the sparse 3D point clouds, Kaino further teaches the claim limitation that the sensor data comprises depth information that includes a sparse 3D point cloud for each image (Kaino teaches at Paragraph 0059 generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view. The observation information can include an estimation result obtained by Pose Estimation, an estimation result of a positon and an attitude of an observation device that is obtained by SLAM, depth information of each image obtained by a depth sensor. A 3D model to be output is represented by a point cloud including an aggregate of feature points, an aggregate of polygons including a plurality of feature points. The 3D model includes at least coordinate information of a feature point and at Paragraph 0100 the user performs observation, e.g., acquisition of a captured image and depth information while directing the terminal apparatus 200 toward an observed region of a real space and at Paragraph 0084 that the system 1 generates a 3D model 14 from the pet bottle 12 being a real object), wherein tracking the positions of the device comprises adjusting the images of the physical environment based on Kaino teaches at Paragraph 0059 integrating a plurality of pieces of observation information obtained by a camera, a depth sensor or the like and a 3D model to be output is represented by a point cloud including an aggregate of feature points. 
Kaino teaches at Paragraph 0132 promoting the user to perform additional observation for making a generation of 3D model more detailed. 
Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).   
However, Smolic teaches the claim limitation of densification of the 3D sparse point clouds (Smolic teaches at Paragraph 0167 a sparse point cloud is calculated using SIFT features and a patch-based point cloud densification algorithm generates the final dense cloud where the density of the resulting 3D point cloud depends on the number of cameras and the amount of overlap in the image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Smolic to have modified the aggregation of feature points of Kaino and Holzer ‘424 to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the densification algorithm. One of the ordinary skill in the art would have been motivated to have provided a densified 3D point clouds to have built the 3D model based on the densified 3D point clouds. 
However, Zhou teaches the claim limitation of densification of the 3D sparse point clouds (Zhou teaches at Paragraph 0011-0012 based on the sparse point cloud and the UAV flight trajectory, predict the completeness of the scene collection information and judge the details (density) of the building to obtain the confidence map of scene coverage and the details in need of close-up shots and optimize the flight path in real time…obtain the high-resolution images with more than 19 million pixels and at Paragraph 0019 extract SIFT feature to determine the area of the building in the current shot and at Paragraph 0025 for the remaining uncovered area, calculate the points to be added to the path and the orientation of the onboard camera lens, optimize the UAV flight path in real time and enable the UAV to complete the scene collection information in real time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Zhou to have modified the aggregation of feature points of Kaino and Holzer ‘424 to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li) and Cherukuri US-PGPUB No. 2020/0242835 (hereinafter Cherukuri). 
Re Claim 15: 
The Claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that when the object is reoriented or repositioned within a field of view of the camera, the method further comprises a relocalization process, the relocalization process comprising: comparing a first image of the physical environment with a plurality of keyframe images of the object, the first image comprising the object: identifying a first keyframe from the plurality of keyframes based on the comparing, the keyframe associated with a first keyframe position in the coordinate system; and based on identifying the first keyframe, determining a re-localized position of the device with respect to the coordinate system of the object during acquisition of the first image based on the first keyframe position.
However, Cherukuri teaches the claim limitation when the object is reoriented or repositioned within a field of view of the camera, the method further comprises a relocalization process, the relocalization process comprising: comparing a first image of the physical environment with a plurality of keyframe images of the object, the first image comprising the object: identifying a first keyframe from the plurality of keyframes based on the comparing, the keyframe associated with a first keyframe position in the coordinate system; and based on identifying the first keyframe, determining a re-localized position of the device with respect to the coordinate system of the object during acquisition of the first image based on the first keyframe position (Cherukuri teaches at Paragraph 0041 that the pose tracking component 120 is configured to determine if a new key frame need to be inserted into the set of key frames…so that it can re-localize the device 102 in the sparse point cloud and resume tracking. 
Cherukuri teaches at Paragraph 0039 that the computing device 106 is configured to compute a dense point cloud utilizing the scan data…convert the dense point cloud to a 3D mesh and at Paragraph 0040 that the scan data enables to track the position and orientation of the AR device 102 capturing the video feed data in 3D space. The constructed sparse point cloud provides a key frame data comprising a list of key frames. 
Cherukuri teaches at Paragraph 0009 the scan component comprises a pose tracking component, a point cloud building component and a loop closing component…The pose tracking component is configured to determine an orientation information of the AR device in a 3D space with respect to each frame of the video feed data and determine if each frame need to be added to the sparse point cloud and list of key frames based on the orientation information…The sparse point cloud is constructed from a local feature descriptor using SLAM algorithm). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Cherukuri to have modified the aggregation of feature points of Saunders and Li to have aggregated the feature points collected from the different observation points of view of the camera using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the object is reoriented or repositioned within the field of view of the camera following a period in which the object is not within the field of view of the camera. 
Cherukuri teaches the claim limitation that the object is reoriented or repositioned within the field of view of the camera following a period in which the object is not within the field of view of the camera (Cherukuri teaches at Paragraph 0041 that the pose tracking component 120 is configured to determine if a new key frame need to be inserted into the set of key frames….The output of the pose tracking component 120 is the current pose of the device in 3D space, as well as a decision whether the sparse point cloud and set of key frames should be expanded by that the object is reoriented or repositioned within the field of view of the camera following a period in which the object is not within the field of view of the camera he currently processed frame…so that it can re-localize the device 102 in the sparse point cloud and resume tracking…in case an initial pose estimate cannot be obtained, the system 100 is presumed to be lost). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Cherukuri to have modified the aggregation of feature points of Saunders and Li to have aggregated the feature points collected from the different observation points of view of the camera using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino); Holzer ‘424 et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer ‘424); 
Smolic et al. US-PGPUB No. 2020/0320727 (hereinafter Smolic) and Cherukuri US-PGPUB No. 2020/0242835 (hereinafter Cherukuri). 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the generated 3D model of the object is determined based on refined images, wherein the refined images are determined based on at least one of a 3D keypoint interpolation, densification of 3D sparse point clouds associated with the images, a two-dimensional (2D) mask corresponding to the object to remove background image pixels of the images, a 3D bounding box constraint corresponding to the object to remove background image pixels of the images.
Holzer ‘424/Kaino implicitly teaches the claim limitation that that the generated 3D model of the object is determined based on refined images, wherein the refined images are determined based on at least one of a 3D keypoint interpolation, densification of 3D sparse point clouds associated with the images, a two-dimensional (2D) mask corresponding to the object to remove background image pixels of the images, a 3D bounding box constraint corresponding to the object to remove background image pixels of the images (Holzer ‘424 teaches at Paragraph 0174 that a determination is made at 910 as to whether the pixel intersects with the object 3D mesh. If the pixel does not intersection with the object 3D mesh, then at 912 the pixel is set as belonging to the background and at Paragraph 0175 that the machine learning algorithm may identify 2D locations of each pixel in the top-down image and at Paragraph 0183 that a pixel may be ignored rather than setting it as a background pixel at 912. 
Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error). 
However, Smolic et al. US-PGPUB No. 2020/0320727 teaches the claim limitation of densification of the 3D sparse point clouds (Smolic teaches at Paragraph 0167 a sparse point cloud is calculated using SIFT features and a patch-based point cloud densification algorithm generates the final dense cloud where the density of the resulting 3D point cloud depends on the number of cameras and the amount of overlap in the image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Smolic to have modified the aggregation of feature points of Kaino and Holzer ‘424 to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the densification algorithm. One of the ordinary skill in the art would have been motivated to have provided a densified 3D point clouds to have built the 3D model based on the densified 3D point clouds. 
However, Cherukuri teaches the claim limitation of densification of the 3D sparse point clouds (Cherukuri teaches at Paragraph 0041 that the pose tracking component 120 is configured to determine if a new key frame need to be inserted into the set of key frames…so that it can re-localize the device 102 in the sparse point cloud and resume tracking. 
Cherukuri teaches at Paragraph 0039 that the computing device 106 is configured to compute a dense point cloud utilizing the scan data…convert the dense point cloud to a 3D mesh and at Paragraph 0040 that the scan data enables to track the position and orientation of the AR device 102 capturing the video feed data in 3D space. The constructed sparse point cloud provides a key frame data comprising a list of key frames). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Zhou to have modified the aggregation of feature points of Kaino and Holzer ‘424 to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders US-PGPUB No. 2017/0078648 (hereinafter Saunders) in view of Jeong et al. US-PGPUB No. 2021/0142511 (hereinafter Jeong); Wiedemann et al. US-PGPUB No. 2009/0096790 (hereinafter Wiedemann); Li et al. US-PGPUB No. 2020/0265231 (hereinafter Li); 
Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer ‘424 et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer ‘424); and Cherukuri US-PGPUB No. 2020/0242835 (hereinafter Cherukuri). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the 3D keypoint interpolation, the densification of the 3D sparse point clouds, the 2D mask, and the 3D bounding box constraint are based on the coordinate system of the object.
However, Cherukuri US-PGPUB No. 2020/0242835 teaches the claim limitation that the 3D keypoint interpolation, the densification of the 3D sparse point clouds, the 2D mask, and the 3D bounding box constraint are based on the coordinate system of the object (Cherukuri teaches at Paragraph 0041 that the pose tracking component 120 is configured to determine if a new key frame need to be inserted into the set of key frames….The output of the pose tracking component 120 is the current pose of the device in 3D space, as well as a decision whether the sparse point cloud and set of key frames should be expanded by that the object is reoriented or repositioned within the field of view of the camera following a period in which the object is not within the field of view of the camera he currently processed frame…so that it can re-localize the device 102 in the sparse point cloud and resume tracking…in case an initial pose estimate cannot be obtained, the system 100 is presumed to be lost). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Cherukuri to have modified the aggregation of feature points of Kaino and Holzer ‘424 to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613